                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

ELIZABETH PASSAPERA,

       Plaintiff,

v.                                                       Case No. 6:18-cv-1124-Orl-37TBS

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                          ORDER

       In this social security appeal, Plaintiff seeks review of the Commissioner’s decision

to deny her social security disability benefits. (Doc. 1.) Plaintiff argues that the

Administrative Law Judge (“ALJ”) erred by applying the incorrect legal standards to the

Department of Veteran’s Affairs’ (“VA”) disability rating and to her testimony about her

pain and limitations. (See Doc. 14.)

       On referral, U.S. Magistrate Judge Thomas B. Smith recommends that the Court

reverse the Commissioner’s decision and remand for further proceedings. (Doc. 15

(“R&R”).) Specifically, Magistrate Judge Smith found that the ALJ did not properly

consider her VA disability rating or give specific, valid reasons for discounting it. (See id.

at 4–7.) Thus, the ALJ’s assignment of “little weight” to the disability rating is reversible

error and remand is required. (Id. at 6–7.)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

                                              -1-
Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

              (Doc. 15) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The Commissioner’s final decision is REVERSED AND REMANDED

              under sentence four of 42 U.S.C. § 405(g).

       3.     The Clerk is DIRECTED to enter judgment in favor of Plaintiff Elizabeth

              Passapera and against Defendant Commissioner of Social Security and to

              close this case.

       DONE AND ORDERED in Chambers in Orlando, Florida, on April 16, 2019.




Copies to:
Counsel of Record




                                             -2-
